 

AMENDED AND RESTATED SHARE EXCHANGE AGREEMENT

 

This Amended and Restated Share Exchange Agreement (the “Agreement”) dated as of
January 15, 2013, is made by and among InterCore Energy, Inc., a Delaware
corporation (the “Corporation” or “ICOR”), SRG, Inc., a Quebec Province
corporation (“SRG”), and the shareholders of SRG (each a “Shareholder” and
collectively the “Shareholders”) who are the owners of 100% of the outstanding
common stock of SRG as listed on Exhibit A, attached hereto.

 

BACKGROUND

 

A.          WHEREAS, SRG has the rights to acquire a promising technology
entitled ADS™ (Alertness Detection Software), as well as other promising
technologies and business operations;

 

B.           WHEREAS, SRG has a pre-arranged financing commitment of at least
$2,500,000, contingent only upon SRG being a publicly-traded company;

 

C.          WHEREAS, ICOR’s management believes it is in the best interest of
ICOR and its shareholders, based upon SRG’s presentations and representations
related to its ownership rights tothe ADS Software and the Committed Financing,
to acquire SRG in return for a controlling interest in ICOR;

 

D.          WHEREAS, the Shareholders own all of the issued and outstanding
common stock of SRG as set forth in Exhibit A attached hereto; and

 

E.           WHEREAS, ICOR desires to exchange newly issued shares of a newly
created series of convertible preferred stock, $0.0001 par value (the “Series C
Preferred Stock”), for all of the issued and outstanding capital stock of SRG
held by the Shareholders, thereby making SRG a wholly-owned subsidiary of ICOR;
and

 

F.           WHEREAS, the Shareholders have agreed to transfer to ICOR, and ICOR
has agreed to acquire from the Shareholders, all of the issued and outstanding
capital stock of SRG, in exchange for Five Million (5,000,000) shares of ICOR's
Series C Preferred Stock (the “Acquisition Consideration”), on the terms and
conditions as set forth herein.

 

ARITCLE 1

 

DEFINITIONS

 

1.1          Unless the context otherwise requires, the terms defined in this
Section 1 will have the meanings herein specified for all purposes of this
Agreement, applicable to both the singular and plural forms of any of the terms
herein defined.

 

“Acquired Companies” means, collectively, SRG and any subsidiary of SRG.

 

“Affiliate” means any Person that directly or indirectly controls, is controlled
by or is under common control with the indicated Person.

 

“Agreement” means this Share Exchange Agreement, including all Schedules and
Exhibits hereto, as this Share Exchange Agreement may be from time to time
amended, modified or supplemented.

 

Page 1

 

 

“Approved Plans” means any stock option or similar plan for the benefit of
employees or others which has been approved by the stockholders of ICOR.

 

“Closing Date” has the meaning set forth in Section 3.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the Common stock, $0.0001 par value per share, of ICOR.

 

“Commission” or “SEC” means the Securities and Exchange Commission of the United
States of America.

 

“Covered Persons” means all Persons, other than ICOR, who are parties to
indemnification and employment agreements with ICOR existing on or before the
Closing Date.

 

“Damages” has the meaning set forth in Section 12.2.

 

“Environmental Laws” means any Law or other requirement relating to the
environment, natural resources, or public or employee health and safety.

 

“Environmental Permit” means all licenses, permits, authorizations, approvals,
franchises and rights required under any applicable Environmental Law or Order.

 

“Equity Security” means any stock or similar security, including, without
limitation, securities containing equity features and securities containing
profit participation features, or any security convertible into or exchangeable
for, with or without consideration, any stock or similar security, or any
security carrying any warrant, right or option to subscribe to or purchase any
shares of capital stock, or any such warrant or right.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934 or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same will then be in effect.

 

“Exhibits” means the several exhibits referred to and identified in this
Agreement.

 

“GAAP” means, with respect to any Person, Accounting Principles Generally
Accepted in the United States of America applied on a consistent basis with such
Person's past practices.

 

“Governmental Authority” means any federal or national, state or provincial,
municipal or local government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, political subdivision, commission, court, tribunal,
official, arbitrator or arbitral body, in each case whether U.S. or non-U.S.

 

“ICOR Board” means the Board of Directors of ICOR.

 

“ICOR” means InterCore Energy, Inc.

 

“ICOR Shares” means shares of ICOR’s Series C Preferred Stock.

 

Page 2

 

 

“Indebtedness” means any obligation, contingent or otherwise. Any obligation
secured by a Lien on, or payable out of the proceeds of, or production from,
property of the relevant party will be deemed to be Indebtedness.

 

“Intellectual Property” means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.

 

“Laws” means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.

 

“Material Contract” means any and all agreements, contracts, arrangements,
leases, commitments or otherwise, of the type and nature that ICOR is required
to file with the Commission.

 

“Material Adverse Effect” means, when used with respect to ICOR or SRG, as the
case may be, any change, effect or circumstance which, individually or in the
aggregate, would reasonably be expected to (a) have a material adverse effect on
the business, assets, financial condition or results of operations of ICOR or
SRG, as the case may be, in each case taken as a whole or (b) materially impair
the ability of ICOR or SRG, as the case may be, to perform their obligations
under this Agreement, excluding any change, effect or circumstance resulting
from (i) the announcement, pendency or consummation of the transactions
contemplated by this Agreement, (ii) changes in the United States securities
markets generally, or (iii) changes in general economic, currency exchange rate,
political or regulatory conditions in industries in which ICOR or SRG, as the
case may be, operate.

 

“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Authority.

 

“Organizational Documents” means (a) the articles or certificate of
incorporation and the bylaws or code of regulations of a corporation; (b) the
partnership agreement and any statement of partnership of a general partnership;
(c) the limited partnership agreement and the certificate of limited partnership
of a limited partnership; (d) the articles or certificate of formation and
operating agreement of a limited liability company; (e) any other document
performing a similar function to the documents specified in clauses (a), (b),
(c) and (d) adopted or filed in connection with the creation, formation or
organization of a Person; and (f) any and all amendments to any of the
foregoing.

 

Page 3

 

 

“Permitted Liens” means (a) Liens for Taxes not yet payable or in respect of
which the validity thereof is being contested in good faith by appropriate
proceedings and for the payment of which the relevant party has made adequate
reserves; (b) Liens in respect of pledges or deposits under workmen's
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and material men and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made adequate reserves; (c) statutory Liens incidental to the conduct
of the business of the relevant party which were not incurred in connection with
the borrowing of money or the obtaining of advances or credits and that do not
in the aggregate materially detract from the value of its property or materially
impair the use thereof in the operation of its business; and (d) Liens that
would not have a Material Adverse Effect.

 

“Person” means all natural persons, corporations, business trusts, associations,
companies, partnerships, limited liability companies, joint ventures and other
entities, governments, agencies and political subdivisions.

 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative or investigative)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority.

 

“Rule 144” means Rule 144 under the Securities Act, as the same may be amended
from time to time, or any successor statute.

 

”Schedules” means the several schedules referred to and identified herein,
setting forth certain disclosures, exceptions and other information, data and
documents referred to at various places throughout this Agreement.

 

“SEC Documents” has the meaning set forth in Section 6.26.

 

“Section 4(2)” means Section 4(2) under the Securities Act, as the same may be
amended from time to time, or any successor statute.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same will be in effect at the time.

 

“SRG” means SRG, Inc.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person (a)
beneficially owns, either directly or indirectly, more than 50% of (i) the total
combined voting power of all classes of voting securities of such entity, (ii)
the total combined equity interests, or (iii) the capital or profit interests,
in the case of a partnership; or (b) otherwise has the power to vote or to
direct the voting of sufficient securities to elect a majority of the board of
directors or similar governing body.

 

“Survival Period” has the meaning set forth in Section 12.1.

 

Page 4

 

 

“Taxes” means all foreign, federal, state or local taxes, charges, fees, levies,
imposts, duties and other assessments, as applicable, including, but not limited
to, any income, alternative minimum or add-on, estimated, gross income, gross
receipts, sales, use, transfer, transactions, intangibles, ad valorem,
value-added, franchise, registration, title, license, capital, paid-up capital,
profits, withholding, payroll, employment, unemployment, excise, severance,
stamp, occupation, premium, real property, recording, personal property, federal
highway use, commercial rent, environmental (including, but not limited to,
taxes under Section 59A of the Code) or windfall profit tax, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, penalties or additions to tax with
respect to any of the foregoing; and “Tax” means any of the foregoing Taxes.

 

“Tax Group” means any federal, state, local or foreign consolidated, affiliated,
combined, unitary or other similar group of which ICOR is now or was formerly a
member.

 

“Tax Return” means any return, declaration, report, claim for refund or credit,
information return, statement or other similar document filed with any
Governmental Authority with respect to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Transaction Documents” means, collectively, all agreements, instruments and
other documents to be executed and delivered in connection with the transactions
contemplated by this Agreement.

 

ARTICLE 2

 

EXCHANGE OF SHARES AND ACQUISITION CONSIDERATION

 

2.1         Share Exchange. Upon the terms and subject to the conditions set
forth in this Agreement, and in accordance with any and all applicable state
Laws, the Shareholder(s) will transfer, assign, convey, and set over unto ICOR,
and ICOR will receive and accept from the Shareholder(s), all of the issued and
outstanding shares of SRG owned by the Shareholder(s), which constitutes 100% of
the ownership interest in SRG, free and clear of any Lien, in exchange for the
Acquisition Consideration, as defined in Recital F. The Acquisition
Consideration will automatically convert into that number of shares of common
stock of ICOR that equals 80% of the then outstanding common stock of ICOR
immediately after a reverse split of the outstanding common stock of ICOR, which
split is expected to be effective within 60 days of the Closing. However, in the
event there are additional shares of common or preferred stock, or instruments
convertible into common or preferred stock, issued by ICOR post-closing and
before the effectiveness of the reverse stock split, the Acquisition
Consideration will be reduced from 80% upon conversion into that number of
shares of common stock after accounting for dilution caused by the new issuance,
pro rata with all other shareholders of ICOR.

 

2.2         Section 368 Reorganization. For U.S. federal income tax purposes,
the exchange of SRG Shares for Shares for ICOR's Series C Preferred Stock is
intended to constitute a “reorganization” within the meaning of Section
368(a)(1)(B) of the Code. The parties to this Agreement hereby adopt this
Agreement as a “plan of reorganization” within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations.
Notwithstanding the foregoing or anything else to the contrary contained in this
Agreement, the parties acknowledge and agree that no party is making any
representation or warranty as to the qualification of the exchange as a
reorganization under Section 368 of the Code or as to the effect, if any, that
any transaction consummated prior to the Closing has or may have on any such
reorganization status. The parties acknowledge and agree that each (i) has had
the opportunity to obtain independent legal and tax advice with respect to the
transaction contemplated by this Agreement, and (ii) is responsible for paying
its own Taxes including without limitation, any adverse Tax consequences that
may result if the transaction contemplated by this Agreement is not determined
to qualify as a reorganization under Section 368 of the Code.

 

Page 5

 

 

2.3         Directors and Officers of ICOR at Closing. Simultaneously with the
Closing of the transactions contemplated by this Agreement, the current
directors of ICOR shall appoint Claude Brun and Danielle Beauchamp as directors
of ICOR, Claude Brun as the Chief Executive Officer of ICOR, and Danielle
Beauchamp as the Secretary of ICOR. Immediately thereafter, Mr. James F.
Groelinger will resign as ICOR’s Chief Executive Officer and Frederick Larcombe
will resign as ICOR’s Secretary, with Mr. Larcombe remaining as ICOR Chief
Financial Officer, and all directors of ICOR will submit their irrevocable
resignation to be effective when ICOR effects a reverse split of its common
stock with FINRA, which should occur approximately 60 days after Closing.

 

2.4         Assets and Liabilities of ICOR at Closing. Simultaneously with the
Closing, ICOR will close the transaction contemplated by that certain
Acquisition and Assumption Agreement by and between ICOR and HLBC Distribution
Company, Inc. dated of even date hereof (the “Acquisition and Assumption
Agreement”), under which certain assets of ICOR will be transferred to HLBC
Distribution Company, Inc. (“HLBCDC”) in exchange for HLBCDC certain liabilities
of ICOR, as set forth in the Acquisition and Assumption Agreement. As a result
of the closing of the transactions contemplated by the Acquisition and
Assumption Agreement, immediately after the Closing, ICOR will only have the
assets and liabilities set forth in Schedules 6.17 and 6.24, respectively.

 

2.5         ADS Software. SRG owns an irrevocable right to acquire the ADS
Software under that certain Intellectual Property Contribution and Assignment
Agreement with M. Raphael Huppe. The ADS Software is ADS™ (Alertness Detection
Software), a system designed around proprietary alertness detection
technologies, which helps operators in modulating their work activity based on
real time knowledge of their actual state of alertness (the “ADS Software”). The
ADS™ methodology employs a unique approach for assessing sleepiness and low
alertness levels via the observed behavior of operators in real work conditions.
Pursuant to its rights under the above agreement, SRG will acquire the ADS
Software as soon as practicable after Closing. SRG acknowledges that SRG’s
ownership of the ADS Software, or right to ownership, is a material reason why
ICOR is entering into this Agreement.

 

2.6         Committed Financing. SRG has an irrevocable, enforceable commitment
from several private investors to invest at least $2,500,000 in ICOR immediately
following the Closing, which SRG will cause ICOR to close immediately following
the Closing (the “Committed Financing”). SRG acknowledges that SRG’s receipt of
the Committed Financing is a material reason why ICOR is entering into this
Agreement.

 

ARTICLE 3

 

CLOSING

 

3.1         Closing. The closing (the “Closing”) of the share exchange will
occur at the Law Offices of Craig V. Butler, in Irvine California, on or before
January 18, 2013 (or at such later date as all of the closing conditions set
forth in Sections 9 and 10 have been satisfied or waived) (the “Closing Date”).
At the Closing, the Shareholder(s) will deliver to ICOR, certificate(s)
evidencing the number of Shares of Common Stock of SRG held by such Shareholder
(as set forth in Exhibit A), along with executed stock powers transferring such
SRG shares to ICOR, against delivery to the Shareholders by ICOR of a
certificate evidencing the Acquisition Consideration of Five Million (5,000,000)
shares of ICOR’s Series C Preferred Stock registered in the name of the
Shareholder(s), in the amounts set forth on Exhibit A. The Closing will be
coordinated with the closing of the transactions contemplated by that certain
other reorganization agreements by and between ICOR and certain ICOR
shareholders/noteholders and dated of even date hereof, as well as the closing
of the transactions contemplated by that certain Acquisition and Assumption
Agreement by and between ICOR and HLBC Distribution Company, Inc. dated of even
date hereof, and it is the intent of the parties that the transactions
contemplated by all three agreements close simultaneously.

 

Page 6

 

 

3.2         ADS Software. SRG will own the ADS Software at, or immediately
after, the Closing.

 

3.3         Committed Financing. SRG will cause ICOR to close on the Committed
Financing immediately following the Closing.

 

3.4         Report Form 8-K Filing. Within four (4) business days of the
Closing, new management of ICOR shall cause ICOR to file a Current Report on
Form 8-K with the Commission reporting the acquisition of SRG by ICOR, the
change in management and the Board of Directors, the Acquisition and Assumption
Agreement, and all other matters required to be reported under Form 8-K.

 

3.5         SRG Financial Statements. Within the time prescribed in Item 9.01 of
Form 8-K, SRG shall provide such financial statements for the filing of a Report
on Form 8-K, as required therein.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS

 

4.1          Each Shareholder, severally and not jointly, hereby represents and
warrants to ICOR:

 

4.1.1           Authority. Such Shareholder has the right, power, authority and
capacity to execute and deliver this Agreement and each of the Transaction
Documents to which such Shareholder is a party, to consummate the transactions
contemplated by this Agreement and each of the Transaction Documents to which
such Shareholder is a party, and to perform such Shareholder's obligations under
this Agreement and each of the Transaction Documents to which such Shareholder
is a party. This Agreement has been, and each of the Transaction Documents to
which such Shareholder is a party will be, duly and validly authorized and
approved, executed and delivered by such Shareholder. Assuming this Agreement
and the Transaction Documents have been duly and validly authorized, executed
and delivered by the parties thereto other than such Shareholder, this Agreement
is, and as of the Closing each of the Transaction Documents to which such
Shareholder is a party will have been, duly authorized, executed and delivered
by such Shareholder and constitute or will constitute the legal, valid and
binding obligation of such Shareholder, enforceable against such Shareholder in
accordance with their respective terms, except as such enforcement is limited by
general equitable principles, or by bankruptcy, insolvency and other similar
Laws affecting the enforcement of creditors rights generally.

 

4.1.2           No Conflict. Neither the execution or delivery by such
Shareholder of this Agreement or any Transaction Document to which such
Shareholder is a party, nor the consummation or performance by such Shareholder
of the transactions contemplated hereby or thereby will, directly or indirectly,
(a) contravene, conflict with, or result in a violation of any provision of the
Organization Documents of such Shareholder (if such Shareholder is not a natural
person); (b) contravene, conflict with, constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, any agreement
or instrument to which such Shareholder is a party or by which the properties or
assets of such Shareholder are bound; or (c) contravene, conflict with, or
result in a violation of, any Law or Order to which such Shareholder, or any of
the properties or assets of such Shareholder, may be subject.

 

Page 7

 

 

4.1.3           Ownership of SRG Shares. Such Shareholder owns, of record and
beneficially, and has good, valid and indefeasible title to and the right to
transfer to ICOR pursuant to this Agreement, such Shareholder's shares in SRG,
free and clear of any and all Liens. There are no options, rights, voting
trusts, stockholder agreements or any other contracts or understandings to which
such Shareholder is a party or by which such Shareholder is bound with respect
to the issuance, sale, transfer, voting or registration of the SRG Shares. At
the Closing, ICOR will acquire good, valid and marketable title to such
Shareholder's SRG shares free and clear of any and all Liens.

 

4.1.4           Litigation. There is no pending Proceeding against such
Shareholder that challenges, or may have the effect of preventing, delaying or
making illegal, or otherwise interfering with, any of the transactions
contemplated by this Agreement and, to the knowledge of such Shareholder, no
such Proceeding has been threatened, and no event or circumstance exists that is
reasonably likely to give rise to or serve as a basis for the commencement of
any such Proceeding.

 

4.1.5           No Brokers or Finders. Except as disclosed in Schedule 4.1.5, no
Person has, or as a result of the transactions contemplated herein will have,
any right or valid claim against such Shareholder for any commission, fee or
other compensation as a finder or broker, or in any similar capacity, and such
Shareholder will indemnify and hold ICOR harmless against any liability or
expense arising out of, or in connection with, any such claim.

 

4.2         Investment Representations. Shareholder hereby represents and
warrants to ICOR as follows:

 

4.2.1           Acknowledgment. Shareholder understands and agrees that the ICOR
Shares have not been registered under the Securities Act or the securities laws
of any state of the U.S. and that the issuance of the ICOR Shares is being
effected in reliance upon an exemption from registration afforded either under
Section 4(2) of the Securities Act for transactions by an issuer not involving a
public offering.

 

4.2.2           Status. By its execution of this Agreement, the Shareholder
represents and warrants to ICOR that such Shareholder is a sophisticated
investor, familiar with ICOR’s company and business. The Shareholder understands
that ICOR Shares are being offered and sold to such Shareholder in reliance upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Shareholder set forth in this
Agreement, in order that ICOR may determine the applicability and availability
of the exemptions from registration of ICOR Shares on which ICOR is relying.

 

4.2.3           Stock Legends.

 

   (a)          Shareholder understands and agrees that the certificates
evidencing ICOR Shares issued to Shareholder will bear the following legend:

 

Page 8

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO SRG AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS.

 

(b)          Other Legends. The certificates representing such ICOR Shares, and
each certificate issued in transfer thereof, will also bear any other legend
required under any applicable Law, including, without limitation, any U.S. state
corporate and state securities law, or contract.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES BY SRG

 

SRG represents and warrants to ICOR as follows:

 

5.1         Organization and Qualification. SRG is duly incorporated and validly
existing under the laws of Quebec Province in Canada, has all requisite
authority and power (corporate and other), governmental licenses,
authorizations, consents and approvals to carry on its business as presently
conducted and as contemplated to be conducted, to own, hold and operate its
properties and assets as now owned, held and operated by it, to enter into this
Agreement, to carry out the provisions hereof except where the failure to be so
organized, existing and in good standing or to have such authority or power will
not, in the aggregate, either (i) have a material adverse effect on the
business, assets or financial condition of SRG, or (ii) materially impair the
ability of SRG and the Shareholder each to perform their material obligations
under this Agreement (any of such effects or impairments, a “Material Adverse
Effect”). SRG is duly qualified, licensed or domesticated as a foreign
corporation in good standing in each jurisdiction wherein the nature of its
activities or its properties owned or leased makes such qualification, licensing
or domestication necessary, except where the failure to be so qualified,
licensed or domesticated will not have a Material Adverse Effect. Set forth on
Schedule 5.1 is a list of those jurisdictions in which SRG presently conducts
its business, owns, holds and operates its properties and assets.

 

5.2         Subsidiaries. Except as set forth on Schedule 5.2, SRG does not own
directly or indirectly, any equity or other ownership interest in any
corporation, partnership, joint venture or other entity or enterprise.

 

5.3         Articles of Incorporation and Bylaws. The copies of the Articles of
Incorporation of SRG (the “Organizational Documents”) have been delivered to
ICOR prior to the execution of this Agreement and are true and complete and have
not been amended or repealed. SRG is not in violation or breach of any of the
provisions of the Organizational Documents, except for such violations or
breaches as, in the aggregate, will not have a Material Adverse Effect.

 

Page 9

 

 

5.4         Authorization and Validity of this Agreement. The execution,
delivery and performance by SRG of this Agreement and the recording of the
transfer of the Shares are within SRG's corporate powers, have been duly
authorized by all necessary corporate action, do not require from the Board or
Shareholders of SRG any consent or approval that has not been validly and
lawfully obtained, require no authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality of government
that has not been validly and lawfully obtained, filed or registered, as the
case may be, except for those that, if not obtained or made would not have a
Material Adverse Effect.

 

5.5         No Violation. None of the execution, delivery or performance by SRG
of this Agreement or any other agreement or instrument contemplated hereby to
which SRG is a party, nor the consummation by SRG of the transactions
contemplated hereby will violate any provision of the Organizational Documents,
or violate or be in conflict with, or constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, or result in
the creation of imposition of any Lien under, any agreement or instrument to
which SRG is a party or by which SRG is or will be bound or subject, or violate
any laws.

 

5.6         Binding Obligations. Assuming this Agreement has been duly and
validly authorized, executed and delivered by ICOR and the Shareholders, this
Agreement is, and as of the Closing each other agreement or instrument
contemplated hereby to which SRG is a party, will have been duly authorized,
executed and delivered by SRG and will be the legal, valid and binding Agreement
of SRG and is enforceable against SRG in accordance with its terms, except as
such enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally.

 

5.7         Capitalization and Related Matters.

 

5.7.1           Capitalization. The authorized capital stock of SRG consists of
(a) Fifty Million (50,000,000) shares of Common Stock, of which Fifty Million
(50,000,000) shares are issued and outstanding and (b) no shares of Preferred
Shares. Except as set forth in Schedule 5.7.1, there are no outstanding or
authorized options, warrants, calls, subscriptions, rights (including any
preemptive rights or rights of first refusal), agreements or commitments of any
character obligating SRG to issue any shares of its Common Stock or any other
Equity Security of SRG. All issued and outstanding shares of SRG's capital stock
are duly authorized, validly issued, fully paid and nonassessable and have not
been issued in violation of any preemptive or similar rights.

 

5.7.2           No Redemption Requirements. There are no outstanding contractual
obligations (contingent or otherwise) of SRG to retire, repurchase, redeem or
otherwise acquire any outstanding shares of capital stock of, or other ownership
interests in, SRG or to provide funds to or make any investment (in the form of
a loan, capital contribution or otherwise) in any other entity.

 

5.7.3           Duly Authorized. Upon delivery to ICOR of certificates
representing the SRG shares in accordance with the terms of this Agreement, said
shares will have been validly issued and fully paid and will be nonassessable,
have the rights, preferences and privileges specified, will be free of
preemptive rights and will be free and clear of all Liens and restrictions,
other than Liens set forth on Schedule 5.7.3 or that might have been created by
ICOR and restrictions on transfer imposed by this Agreement and the Securities
Act.

 

Page 10

 

 

5.8         Shareholders. Exhibit A contains a true and complete list of the
names and addresses of the record and beneficial holders of all of the
outstanding Equity Securities of SRG. Except as expressly provided in this
Agreement, no Holder of Shares or any other security of SRG or any other Person
is entitled to any preemptive right, right of first refusal or similar right as
a result of the issuance of the shares or otherwise. There is no voting trust,
agreement or arrangement among any of the Holders of any Equity Securities of
SRG affecting the exercise of the voting rights of any such Equity Securities.

 

5.9         Compliance with Laws and Other Instruments. Except as would not have
a Material Adverse Effect, the business and operations of SRG have been and are
being conducted in accordance with all applicable foreign, federal, state and
local laws, rules and regulations and all applicable orders, injunctions,
decrees, writs, judgments, determinations and awards of all courts and
governmental agencies and instrumentalities. Except as set forth on Schedule 5.9
or would not have a Material Adverse Effect, SRG is not, and is not alleged to
be, in violation of, or (with or without notice or lapse of time or both) in
default under, or in breach of, any term or provision of the Organizational
Documents or of any indenture, loan or credit agreement, note, deed of trust,
mortgage, security agreement or other material agreement, lease, license or
other instrument, commitment, obligation or arrangement to which SRG is a party
or by which any of SRG's properties, assets or rights are bound or affected. To
the knowledge of SRG, no other party to any material contract, agreement, lease,
license, commitment, instrument or other obligation to which SRG is a party is
(with or without notice or lapse of time or both) in default thereunder or in
breach of any term thereof. SRG is not subject to any obligation or restriction
of any kind or character, nor is there, to the knowledge of SRG, any event or
circumstance relating to SRG that materially and adversely affects in any way
its business, properties, assets or prospects or that prohibits SRG from
entering into this Agreement or would prevent or make burdensome its performance
of or compliance with all or any part of this Agreement or the consummation of
the transactions contemplated hereby or thereby.

 

5.10       Certain Proceedings. Except as disclosed on Schedule 5.10, There is
no pending Proceeding that has been commenced against SRG and that challenges,
or may have the effect of preventing, delaying, making illegal, or otherwise
interfering with, any of the transactions contemplated in this Agreement. To
SRG's knowledge, no such Proceeding has been threatened.

 

5.11       No Brokers or Finders. Except as disclosed on Schedule 5.11, no
person has, or as a result of the transactions contemplated herein will have,
any right or valid claim against SRG for any commission, fee or other
compensation as a finder or broker, or in any similar capacity, and SRG will
indemnify and hold ICOR harmless against any liability or expense arising out
of, or in connection with, any such claim.

 

5.12       Title to and Condition of Properties. SRG owns or holds under valid
leases or other rights to use all real property, plants, machinery and equipment
necessary for the conduct of the business of SRG as presently conducted, except
where the failure to own or hold such property, plants, machinery and equipment
would not have a Material Adverse Effect on SRG. The material buildings, plants,
machinery and equipment necessary for the conduct of the business of SRG as
presently conducted are structurally sound, are in good operating condition and
repair and are adequate for the uses to which they are being put, in each case,
taken as a whole, and none of such buildings, plants, machinery or equipment is
in need of maintenance or repairs, except for ordinary, routine maintenance and
repairs that are not material in nature or cost.

 

Page 11

 

 

5.13       ADS Software. SRG owns an irrevocable right to acquire the ADS
Software under that certain Intellectual Property Contribution and Assignment
Agreement with M. Raphael Huppe. The ADS Software is ADS™ (Alertness Detection
Software), a system designed around proprietary alertness detection
technologies, which helps operators in modulating their work activity based on
real time knowledge of their actual state of alertness. The ADS™ methodology
employs a unique approach for assessing sleepiness and low alertness levels via
the observed behavior of operators in real work conditions. The ADS Software is
certified as “market ready” and has all necessary local, state and federal
regulatory approvals. SRG has been in negotiations with car manufacturers
regarding the ADS Software. Pursuant to its rights under the above agreement,
SRG will acquire the ADS Software as soon as practicable after Closing.

 

5.14       Committed Financing. SRG has an irrevocable, enforceable commitment
from several private investors to invest at least $2,500,000 in ICOR immediately
following the Closing with SRG and will cause ICOR to close said financing
immediately following the Closing.

 

5.15       Board Recommendation. The Board has, by unanimous written consent,
determined that this Agreement and the transactions contemplated by this
Agreement, are advisable and in the best interests of SRG's Shareholders.

 

5.16       Non-Shell Status. SRG, at Closing, has sufficient operations, and
will maintain sufficient operations, such that it will not be considered a
“shell” company as that term is defined in Rule 144(i), meaning the company will
have more than nominal non-cash assets and operations.

 

ARTICLE 6

 

REPRESENTATIONS AND WARRANTIES OF ICOR

 

ICOR represents and warrants to the Shareholders and SRG as follows:

 

6.1         Organization and Qualification. ICOR is duly organized, validly
existing and in good standing under the laws of the State of Delaware, has all
requisite authority and power (corporate and other), governmental licenses,
authorizations, consents and approvals to carry on its business as presently
conducted and to own, hold and operate its properties and assets as now owned,
held and operated by it, except where the failure to be so organized, existing
and in good standing, or to have such authority and power, governmental
licenses, authorizations, consents or approvals would not have a Material
Adverse Effect. ICOR has made all filings with the state of Delaware that might
be required. ICOR is duly qualified, licensed or domesticated as a foreign
corporation in good standing in each jurisdiction wherein the nature of its
activities or its properties owned, held or operated makes such qualification,
licensing or domestication necessary, except where the failure to be so duly
qualified, licensed or domesticated and in good standing would not have a
Material Adverse Effect. Schedule 6.1 sets forth a true, correct and complete
list of each jurisdiction of organization and each other jurisdiction in which
ICOR presently conducts its business or owns, holds and operates its properties
and assets.

 

6.2         Subsidiaries. Except as set forth on Schedule 6.2, ICOR does not
own, directly or indirectly, any equity or other ownership interest in any
corporation, partnership, joint venture or other entity or enterprise.

 

6.3         Organizational Documents. True, correct and complete copies of the
Organizational Documents of ICOR have been delivered to SRG prior to the
execution of this Agreement, and no action has been taken to amend or repeal
such Organizational Documents. ICOR is not in violation or breach of any of the
provisions of its Organizational Documents, except for such violations or
breaches as would not have a Material Adverse Effect.

 

Page 12

 

 

6.4         Authorization. ICOR has all requisite authority and power (corporate
and other), governmental licenses, authorizations, consents and approvals to
enter into this Agreement and each of the Transaction Documents to which ICOR is
a party, to consummate the transactions contemplated by this Agreement and each
of the Transaction Documents to which ICOR is a party and to perform its
obligations under this Agreement and each of the Transaction Documents to which
ICOR is a party. The execution, delivery and performance by ICOR of this
Agreement and each of the Transaction Documents to which ICOR is a party have
been duly authorized by all necessary corporate action and do not require from
ICOR Board or the stockholders of ICOR any consent or approval that has not been
validly and lawfully obtained. The execution, delivery and performance by ICOR
of this Agreement and each of the Transaction Documents to which ICOR is a party
requires no authorization, consent, approval, license, exemption of or filing or
registration with any Governmental Authority or other Person other than such
customary filings with the Commission for transactions of the type contemplated
by this Agreement, if required.

 

6.5         No Violation. Neither the execution or delivery by ICOR of this
Agreement or any Transaction Document to which ICOR is a party, nor the
consummation or performance by ICOR of the transactions contemplated hereby or
thereby will, directly or indirectly, (a) contravene, conflict with, or result
in a violation of any provision of the Organizational Documents of any ICOR
Company; (b) contravene, conflict with, constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, or result in
the imposition or creation of any Lien under, any agreement or instrument to
which any ICOR Company is a party or by which the properties or assets of ICOR
are bound; (c) contravene, conflict with, or result in a violation of, any Law
or Order to which ICOR, or any of the properties or assets owned or used by
ICOR, may be subject; or (d) contravene, conflict with, or result in a violation
of, the terms or requirements of, or give any Governmental Authority the right
to revoke, withdraw, suspend, cancel, terminate or modify, any licenses,
permits, authorizations, approvals, franchises or other rights held by ICOR or
that otherwise relate to the business of, or any of the properties or assets
owned or used by, ICOR, except, in the case of clause (b), (c), or (d), for any
such contraventions, conflicts, violations, or other occurrences as would not
have a Material Adverse Effect.

 

6.6          Binding Obligations. Assuming this Agreement and the Transaction
Documents have been duly and validly authorized, executed and delivered by the
parties thereto other than ICOR, this Agreement has been, and as of the Closing
each of the Transaction Documents to which ICOR is a party will be, duly
authorized, executed and delivered by ICOR and constitutes or will constitute,
as the case may be, the legal, valid and binding obligations of ICOR,
enforceable against ICOR in accordance with their respective terms, except as
such enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar Laws affecting the enforcement of creditors rights
generally.

 

6.7          Securities Laws. Assuming the accuracy of the representations and
warranties of the Shareholders contained in Section 4, the issuance of ICOR
Shares pursuant to this Agreement are and will be (a) exempt from the
registration and prospectus delivery requirements of the Securities Act, and (b)
accomplished in conformity with all applicable federal securities laws.

 



Page 13

 

 

6.8          Capitalization and Related Matters.

 

6.8.1           Capitalization. The authorized capital stock of ICOR consists of
750,000,000 shares of Common Stock, $0.0001 par value, of which approximately
750,000,000 shares will be issued and outstanding at Closing immediately prior
to the shares being issued to SRG Shareholder, and 20,000,000 shares of
preferred stock, $0.0001 par value, of which none will be issued and outstanding
at Closing prior to the shares being issued to SRG Shareholder. All issued and
outstanding shares of ICOR's common stock and preferred stock are duly
authorized, validly issued, fully paid and nonassessable, and have not been
issued in violation of any preemptive or similar rights. On the Closing Date,
ICOR will have sufficient authorized and unissued ICOR preferred stock to
consummate the transactions contemplated hereby, and will have created the
Series C Convertible Preferred Stock with the rights and preferences as set
forth on Exhibit B. Prior to Closing, ICOR will disclose on Schedule 6.8.1, any
outstanding options, warrants, purchase agreements, participation agreements,
subscription rights, conversion rights, exchange rights or other securities or
contracts that could require ICOR to issue, sell or otherwise cause to become
outstanding any of its authorized but unissued shares of capital stock or any
securities convertible into, exchangeable for or carrying a right or option to
purchase shares of capital stock or to create, authorize, issue, sell or
otherwise cause to become outstanding any new class of capital stock that exist
and are outstanding as of Closing. There are no outstanding stockholders'
agreements, voting trusts or arrangements, registration rights agreements,
rights of first refusal or other contracts pertaining to the capital stock of
ICOR. The issuance of all of the shares of ICOR's common stock described in this
Section 6.8.1 have been in compliance with U.S. federal securities laws.

 

6.8.2           No Redemption Requirements. Except as set forth in Schedule
6.8.2 or in the SEC Documents, there are no outstanding contractual obligations
(contingent or otherwise) of ICOR to retire, repurchase, redeem or otherwise
acquire any outstanding shares of capital stock of, or other ownership interests
in, ICOR or to provide funds to or make any investment (in the form of a loan,
capital contribution or otherwise) in any other Person.

 

6.8.3           Duly Authorized. The issuance of ICOR Shares has been duly
authorized and, upon delivery to the Shareholders of certificates therefore in
accordance with the terms of this Agreement, ICOR Shares will have been validly
issued and fully paid, and will be nonassessable, have the rights, preferences
and privileges specified, will be free of preemptive rights and will be free and
clear of all Liens and restrictions, other than Liens created by the
Shareholders and restrictions on transfer imposed by this Agreement and the
Securities Act or any lock-up agreements.

 

6.8.4           Subsidiaries. Schedule 6.8.4 sets forth a complete list of
subsidiaries of ICOR, if any. And, the capitalization of each ICOR Subsidiary,
if any, is as set forth on Schedule 6.8.4. The issued and outstanding shares of
capital stock of each ICOR Subsidiary set forth on such schedule have been duly
authorized and are validly issued and outstanding, fully paid and
non-assessable, and constitute all of the issued and outstanding capital stock
of such ICOR Subsidiary. The owners of the shares of each of ICOR Subsidiaries
set forth on Schedule 6.8.4 own, and have good, valid and marketable title to,
all shares of capital stock of such Subsidiaries. There are no outstanding or
authorized options, warrants, purchase agreements, participation agreements,
subscription rights, conversion rights, exchange rights or other securities or
contracts that could require any of ICOR Subsidiaries to issue, sell or
otherwise cause to become outstanding any of its respective authorized but
unissued shares of capital stock or any securities convertible into,
exchangeable for or carrying a right or option to purchase shares of capital
stock or to create, authorize, issue, sell or otherwise cause to become
outstanding any new class of capital stock. There are no outstanding
stockholders' agreements, voting trusts or arrangements, registration rights
agreements, rights of first refusal or other contracts pertaining to the capital
stock of any of ICOR Subsidiaries. None of the outstanding shares of capital
stock of any of ICOR Subsidiaries has been issued in violation of any rights of
any Person or in violation of any Law.

 

6.9          Compliance with Laws. Except as would not have a Material Adverse
Effect, the business and operations of ICOR have been and are being conducted in
accordance with all applicable Laws and Orders. Except as would not have a
Material Adverse Effect, ICOR has not received notice of any violation (or any
Proceeding involving an allegation of any violation) of any applicable Law or
Order by or affecting ICOR and, to the knowledge of ICOR, no Proceeding
involving an allegation of violation of any applicable Law or Order is
threatened or contemplated. Except as would not have a Material Adverse Effect,
ICOR is not subject to any obligation or restriction of any kind or character,
nor is there, to the knowledge of ICOR, any event or circumstance relating to
ICOR that materially and adversely affects in any way its business, properties,
assets or prospects or that prohibits ICOR from entering into this Agreement or
would prevent or make burdensome its performance of or compliance with all or
any part of this Agreement or the consummation of the transactions contemplated
hereby.

 

Page 14

 

 

6.10        Certain Proceedings. There is no pending Proceeding that has been
commenced against ICOR and that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement. To the knowledge of ICOR, no such
Proceeding has been threatened.

 

6.11        No Brokers or Finders. Except as disclosed in Schedule 6.11, no
Person has, or as a result of the transactions contemplated herein will have,
any right or valid claim against any ICOR Company for any commission, fee or
other compensation as a finder or broker, or in any similar capacity, and ICOR
will indemnify and hold SRG harmless against any liability or expense arising
out of, or in connection with, any such claim.

 

6.12        Absence of Undisclosed Liabilities. Prior to the Closing ICOR will
set forth on Schedule 6.12, any known debt, obligation or liability that will
exist as of the Closing and arising out of any transaction entered into at or
prior to the Closing or any act or omission at or prior to the Closing, except
to the extent set forth on or reserved against on ICOR Balance Sheet. Except as
set forth on Schedule 6.12, ICOR has not incurred any liabilities or obligations
under agreements entered into, in the usual and ordinary course of business
since December 31, 2012. Notwithstanding the foregoing, all liabilities will be
discharged prior to or at the Closing so that, at the Closing, ICOR will have no
direct, contingent or other obligations of any kind or any commitment or
contractual obligations of any kind and description.

 

6.13       [Reserved].

 

6.14       Material Contracts. Except to the extent already filed with the SEC
Documents, (and available on its “Edgar” database) ICOR has made available to
SRG, prior to the date of this Agreement, true, correct and complete copies of
each written Material Contract, including each amendment, supplement and
modification thereto. ICOR will make any Material Contracts entered after the
date of this Agreement and prior to the Closing available to SRG prior to the
Closing.

 

6.14.1         No Defaults. Each Material Contract is a valid and binding
agreement of ICOR that is party thereto, and is in full force and effect. Except
as would not have a Material Adverse Effect, ICOR is not in breach or default of
any Material Contract to which it is a party and, to the knowledge of ICOR, no
other party to any Material Contract is in breach or default thereof. Except as
would not have a Material Adverse Effect, no event has occurred or circumstance
exists that (with or without notice or lapse of time) would (a) contravene,
conflict with or result in a violation or breach of, or become a default or
event of default under, any provision of any Material Contract or (b) permit
ICOR or any other Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate
or modify any Material Contract. No Company has received notice of the pending
or threatened cancellation, revocation or termination of any Material Contract
to which it is a party. There are no renegotiations of, or attempts to
renegotiate, or outstanding rights to renegotiate any material terms of any
Material Contract.

 

Page 15

 

 

6.15       Employees.

 

6.15.1         Except as set forth on Schedule 6.15.1, ICOR has no employees,
independent contractors or other Persons providing research or other services to
them. Except as would not have a Material Adverse Effect, ICOR is in full
compliance with all Laws regarding employment, wages, hours, benefits, equal
opportunity, collective bargaining, the payment of Social Security and other
taxes, occupational safety and health and plant closing. ICOR is liable for the
payment of any compensation, damages, taxes, fines, penalties or other amounts,
however designated, for failure to comply with any of the foregoing Laws for any
amounts earned or accrued prior to Closing.

 

6.15.2         No director, officer or employee of ICOR is a party to, or is
otherwise bound by, any contract (including any confidentiality, noncompetition
or proprietary rights agreement) with any other Person that in any way adversely
affects or will materially affect (a) the performance of his or her duties as a
director, officer or employee of ICOR or (b) the ability of ICOR to conduct its
business. Except as set forth on Schedule 6.15.2, each employee of each ICOR is
employed on an at-will basis and ICOR has no contract with any of its employees
which would interfere with ICOR's ability to discharge its employees.

 

6.16       Tax Audits.

 

6.16.1         Tax Returns and Liabilities. ICOR has not filed any state or
federal income taxes for 2010, 2011 and 2012 but has paid the State of Delaware
franchise taxes for 2010 and 2011, with 2012 not being due yet. As of Closing,
there shall be no taxes of any kind due, but 2012 State of Delaware will be owed
in 2013. ICOR agree to assist the Shareholders with the preparation of ICOR’s
tax returns by providing any information reasonably needed by the preparer of
the tax returns. There are no Liens or known material liabilities with respect
to Taxes on ICOR's property or assets other than Permitted Liens; and there are
no Tax rulings, requests for rulings, or closing agreements relating to ICOR for
any period (or portion of a period) that would affect any period after the date
hereof. ICOR has suffered losses and no taxes are due. ICOR’s current
management, James F. Groelinger and Frederick Larcombe have been classified by
ICOR as independent contractors and not employees. If this categorization was
challenged and Mr. Groelinger and/or Mr. Larcombe were considered employees it
could result in taxes, penalties and interest being due to the IRS and the State
of New Jersey. However, due to the fact Mr. Groelinger and Mr. Larcombe were
only compensated nominal amounts in 2011 and nothing in 2010 or 2012, ICOR
believes that were such a finding to occur the penalties and/or interest would
be minimal.

 

6.16.2         No Adjustments, Changes. Neither ICOR or any other Person on
behalf of ICOR (a) has executed or entered into a closing agreement pursuant to
Section 7121 of the Code or any predecessor provision thereof or any similar
provision of state, local or foreign law; or (b) has agreed to or is required to
make any adjustments pursuant to Section 481(a) of the Code or any similar
provision of state, local or foreign law.

 

6.16.3         No Disputes. There is no pending audit, examination,
investigation, dispute, proceeding or claim with respect to any Taxes of ICOR,
nor is any such claim or dispute pending or contemplated. ICOR has filed all
federal, state and other tax returns required to be filed by it since inception
and has or will at Closing delivered to SRG true, correct and complete copies of
all Tax Returns, if any, examination reports and statements of deficiencies
assessed or asserted against or agreed to by ICOR since their inception and any
and all correspondence with respect to the foregoing.

 

Page 16

 

 

6.16.4         Not a U.S. Real Property Holding Corporation. ICOR is not and has
not been a United States real property holding corporation within the meaning of
Section 897(c)(2) of the Code at any time during the applicable period specified
in Section 897(c)(1)(A)(ii) of the Code.

 

6.16.5         No Tax Allocation, Sharing. ICOR is not a party to any Tax
allocation or sharing agreement. ICOR (a) has not been a member of a Tax Group
filing a consolidated income Tax Return under Section 1501 of the Code (or any
similar provision of state, local or foreign law), and (b) has no liability for
Taxes for any Person under Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local or foreign law) as a transferee or successor, by
contract or otherwise.

 

6.16.6         No Other Arrangements. ICOR is not a party to any agreement,
contract or arrangement for services that would result, individually or in the
aggregate, in the payment of any amount that would not be deductible by reason
of Section 162(m), 280G or 404 of the Code. ICOR Companies are not “consenting
corporations” within the meaning of Section 341(f) of the Code. ICOR Companies
do not have any “tax-exempt bond financed property” or “tax-exempt use property”
within the meaning of Section 168(g) or (h), respectively of the Code. ICOR has
no outstanding closing agreement, ruling request, request for consent to change
a method of accounting, subpoena or request for information to or from a
Governmental Authority in connection with any Tax matter. During the last two
years, ICOR has not engaged in any exchange with a related party (within the
meaning of Section 1031(f) of the Code) under which gain realized was not
recognized by reason of Section 1031 of the Code. SRG is not a party to any
reportable transaction within the meaning of Treasury Regulation Section
1.6011-4.

 

6.17       Material Assets. The financial statements of ICOR set forth in the
SEC Documents reflect the material properties and assets (real and personal)
owned or leased by ICOR. Schedule 6.17 sets forth the material assets that will
belong to ICOR post-Closing. All other assets of ICOR will be transferred out of
ICOR at or prior to Closing in connection with the Assignment and Assumption
Agreement.

 

6.18       Insurance Coverage. ICOR has made available to SRG, prior to the date
of this Agreement, true, correct and complete copies of any insurance policies
maintained by ICOR on its properties and assets. Except as would not have a
Material Adverse Effect, all of such policies (a) taken together, provide
adequate insurance coverage for the properties, assets and operations of ICOR
for all risks normally insured against by a Person carrying on the same business
as ICOR, and (b) are sufficient for compliance with all applicable Laws and
Material Contracts. Except as would not have a Material Adverse Effect, all of
such policies are valid, outstanding and in full force and effect and, by their
express terms, will continue in full force and effect following the consummation
of the transactions contemplated by this Agreement. Except as set forth on
Schedule 6.18, ICOR has not received (a) any refusal of coverage or any notice
that a defense will be afforded with reservation of rights, or (b) any notice of
cancellation or any other indication that any insurance policy is no longer in
full force or effect or will not be renewed or that the issuer of any policy is
not willing or able to perform its obligations thereunder. All premiums due on
such insurance policies on or prior to the date hereof have been paid. There are
no pending claims with respect to ICOR or its properties or assets under any
such insurance policies, and there are no claims as to which the insurers have
notified ICOR that they intend to deny liability. There is no existing default
under any such insurance policies.

 

6.19       Litigation; Orders. Except as set forth on Schedule 6.19, there is no
Proceeding (whether federal, state, local or foreign) pending or, to the
knowledge of ICOR, threatened against or affecting ICOR or any properties,
assets, business or employees. To the knowledge of ICOR, there is no fact that
might result in or form the basis for any such Proceeding. ICOR is not subject
to any Orders.

 

Page 17

 

 

6.20       Licenses. Except as would not have a Material Adverse Effect, each
ICOR possesses from the appropriate Governmental Authority all licenses,
permits, authorizations, approvals, franchises and rights that are necessary for
ICOR to engage in its business as currently conducted and to permit ICOR to own
and use its properties and assets in the manner in which it currently owns and
uses such properties and assets (collectively, “ICOR Permits”). ICOR has not has
received notice from any Governmental Authority or other Person that there is
lacking any license, permit, authorization, approval, franchise or right
necessary for ICOR to engage in its business as currently conducted and to
permit ICOR to own and use its properties and assets in the manner in which it
currently owns and uses such properties and assets. Except as would not have a
Material Adverse Effect, ICOR Permits are valid and in full force and effect.
Except as would not have a Material Adverse Effect, no event has occurred or
circumstance exists that may (with or without notice or lapse of time): (a)
constitute or result, directly or indirectly, in a violation of or a failure to
comply with any ICOR Permit; or (b) result, directly or indirectly, in the
revocation, withdrawal, suspension, cancellation or termination of, or any
modification to, any ICOR Permit. ICOR has not has received notice from any
Governmental Authority or any other Person regarding: (a) any actual, alleged,
possible or potential contravention of any ICOR Permit; or (b) any actual,
proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of, or modification to, any ICOR Permit. All
applications required to have been filed for the renewal of such Company Permits
have been duly filed on a timely basis with the appropriate Persons, and all
other filings required to have been made with respect to such ICOR Permits have
been duly made on a timely basis with the appropriate Persons. All ICOR Permits
are renewable by their terms or in the ordinary course of business without the
need to comply with any special qualification procedures or to pay any amounts
other than routine fees or similar charges, all of which have, to the extent
due, been duly paid.

 

6.21       Interested Party Transactions. Except as disclosed in Schedule 6.21,
no officer, director or stockholder of ICOR or any Affiliate or “associate” (as
such term is defined in Rule 405 of the Commission under the Securities Act) of
any such Person, has or has had, either directly or indirectly, (1) an interest
in any Person which (a) furnishes or sells services or products which are
furnished or sold or are proposed to be furnished or sold by ICOR, or (b)
purchases from or sells or furnishes to, or proposes to purchase from, sell to
or furnish ICOR any goods or services; or (2) a beneficial interest in any
contract or agreement to which ICOR is a party or by which it may be bound or
affected. ICOR will list any related party transactions entered into after the
date of this Agreement, but pre-Closing, on Schedule 6.21 prior to the Closing.

 

6.22       Governmental Inquiries. ICOR has provided to SRG a copy of each
material written inspection report, questionnaire, inquiry, demand or request
for information received by ICOR from any Governmental Authority, and the
applicable ICOR’s response thereto, and each material written statement, report
or other document filed by ICOR with any Governmental Authority, except for
those available on the Securities and Exchange Commission EDGAR database.

 

6.23       Intellectual Property. Except as set forth on Schedule 6.23, ICOR
does not own, use or license any Intellectual Property in its business as
presently conducted, except as set forth in the SEC Documents.

 

6.24       Material Liabilities. The financial statements of ICOR set forth in
the SEC Documents reflect the material liabilities of ICOR. Schedule 6.24 sets
forth any and all liabilities of that will belong to ICOR post-Closing. All
other liabilities of ICOR will be transferred out of ICOR at or prior to Closing
in connection with the Assignment and Assumption Agreement.

 

Page 18

 

 

6.25       SEC Documents; Financial Statements. ICOR has filed all reports
required to be filed by it under the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the three years preceding the date hereof (or such
shorter period as ICOR was required by law to file such material) (the foregoing
materials being collectively referred to herein as the “SEC Documents”) and,
while not having filed all such SEC Documents prior to the expiration of any
extension(s), is nevertheless current with respect to its Exchange Act filing
requirements. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Documents, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statement therein, in light of the
circumstances under which they were made, not misleading. All material
agreements to which ICOR is a party or to which the property or assets of ICOR
are subject have been appropriately filed as exhibits to the SEC Documents as
and to the extent required under the Exchange Act. The financial statements of
ICOR included in the SEC Documents comply in all material respects with
applicable accounting requirement and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing, were
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto, or, in the
case of unaudited statements as permitted by Form 10-Q of the Commission), and
fairly present in all material respects (subject in the case of unaudited
statements, to normal, recurring audit adjustments) the financial position of
ICOR as at the dates thereof and the results of its operations and cash flows
for the periods then ended. ICOR's Common Stock is listed on the OTC Bulletin
Board, under the symbol “ICOR” and ICOR is not aware of any facts which would
make ICOR's Common Stock ineligible for continued quotation on the OTC Bulletin
Board.

 

6.26       Stock Option Plans; Employee Benefits.

 

6.26.1         Set forth on Schedule 6.26 is a complete list of all stock option
plans providing for the grant by ICOR of stock options to directors, officers or
employees. Except as disclosed on Schedule 6.27.1, all such stock option plans
are Approved Plans.

 

6.26.2         None of ICOR Companies has any employee benefit plans or
arrangements covering their present and former employees or providing benefits
to such persons in respect of services provided such ICOR Company.

 

6.26.3         Neither the consummation of the transactions contemplated hereby
alone, nor in combination with another event, with respect to each director,
officer, employee and consultant of ICOR, will result in (a) any payment
(including, without limitation, severance, unemployment compensation or bonus
payments) becoming due from ICOR, (b) any increase in the amount of compensation
or benefits payable to any such individual or (c) any acceleration of the
vesting or timing of payment of compensation payable to any such individual. No
agreement, arrangement or other contract of ICOR provides benefits or payments
contingent upon, triggered by, or increased as a result of a change in the
ownership or effective control of ICOR.

 

6.27       Environmental and Safety Matters. Except as set forth on Schedule
6.27 and except as would not have a Material Adverse Effect:

 

6.27.1         Each ICOR Company has at all times been and is in compliance with
all Environmental Laws applicable to such ICOR Company.

 

6.27.2         There are no Proceedings pending or threatened against any ICOR
Company alleging the violation of any Environmental Law or Environmental Permit
applicable to such ICOR Company or alleging that ICOR is a potentially
responsible party for any environmental site contamination.

 

Page 19

 

 

6.27.3         Neither this Agreement nor the consummation of the transactions
contemplated by this Agreement shall impose any obligations to notify or obtain
the consent of any Governmental Authority or third Persons under any
Environmental Laws applicable to any ICOR Company.

 

6.28       Money Laundering Laws. The operations of ICOR Companies are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all U.S. and non-U.S. jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority (collectively, the “Money Laundering
Laws”) and no Proceeding involving any ICOR Company with respect to the Money
Laundering Laws is pending or, to the knowledge of ICOR, threatened.

 

6.29       Board Recommendation. ICOR Board, at a meeting duly called and held,
has determined that this Agreement and the transactions contemplated by this
Agreement are advisable and in the best interests of ICOR's stockholders and has
duly authorized this Agreement and the transactions contemplated by this
Agreement.

 

ARTICLE 7

 

COVENANTS OF SRG AND THE SHAREHOLDERS

 

7.1          Access and Investigation. Between the date of this Agreement and
the Closing Date, SRG will, and will cause each Company Subsidiary to, (a)
afford ICOR and its agents, advisors and attorneys during normal business hours,
full and free access to Company's personnel, properties, contracts, books and
records, and other documents and data, (b) furnish ICOR and its agents, advisors
and attorneys with copies of all such contracts, books and records, and other
existing documents and data as ICOR may reasonably request, and (c) furnish ICOR
and its agents, advisors and attorneys with such additional financial,
operating, and other data and information as ICOR may reasonably request.

 

7.2          Operation of the Business of SRG.

 

7.2.1        Between the date of this Agreement and the Closing Date, SRG will,
and will cause each Company Subsidiary to:

 

(a) conduct its business only in the ordinary course of business;

 

(b) use its best efforts to preserve intact its current business organization
and business relationships, including, without limitation, relationships with
suppliers, customers, landlords, creditors, officers, employees and agents; and

 

(c) otherwise report periodically to ICOR concerning the status of its business,
operations, and finances.

 

7.3          No Transfers of Capital Stock.

 

7.3.1        Between the date of this Agreement and the Closing Date, the
Shareholders shall not assign, transfer, mortgage, pledge or otherwise dispose
of any or all of the Shares (or any interest therein) or grant any Person the
option or right to acquire such Shares (or any interest therein).

 

Page 20

 

 

7.3.2        Between the date of this Agreement and the Closing Date, SRG shall
not, and shall cause each Company Subsidiary not to, assign, transfer, mortgage,
pledge or otherwise dispose of any or all of the capital stock of any Acquired
Company (or any interest therein) or grant any Person the option or right to
acquire the capital stock of any Acquired Company (or any interest therein).

 

7.4          Required Filings and Approvals.

 

7.4.1       As promptly as practicable after the date of this Agreement, SRG
will, and will cause each Company Subsidiary to, make all filings required to be
made by it in order to consummate the transactions contemplated by this
Agreement, if applicable. Between the date of this Agreement and the Closing
Date, SRG will, and will cause each Company Subsidiary to, (a) cooperate with
ICOR with respect to all filings that ICOR elects to make or is required to make
in connection with the transactions contemplated by this Agreement, and (b)
cooperate with ICOR in obtaining any consents or approvals required to be
obtained by ICOR in connection herewith.

 

7.5          Notification. Between the date of this Agreement and the Closing
Date, SRG and the Shareholders will promptly notify ICOR in writing if SRG, the
Shareholders or any Company Subsidiary becomes aware of any fact or condition
that causes or constitutes a breach of any of the representations and warranties
of SRG or the Shareholders, as the case may be, as of the date of this
Agreement, or if SRG, any Shareholder or any Company Subsidiary becomes aware of
the occurrence after the date of this Agreement of any fact or condition that
would (except as expressly contemplated by this Agreement) cause or constitute a
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
to this Agreement if the Schedules to the Agreement were dated the date of the
occurrence or discovery of any such fact or condition, SRG or the Shareholders,
as the case may be, will promptly deliver to ICOR a supplement to the Schedules
to the Agreement specifying such change; provided, however, that such delivery
shall not materially adversely affect any rights of ICOR set forth herein,
including the right of ICOR to seek a remedy in damages for losses incurred as a
result of such supplemented disclosure. During the same period, SRG and the
Shareholders will, and will cause each Company Subsidiary to, promptly notify
ICOR of the occurrence of any breach of any covenant of SRG or the Shareholders
in this Section 7 or of the occurrence of any event that may make the
satisfaction of the conditions in Section 9 impossible or unlikely.

 

7.6         Closing Conditions. Between the date of this Agreement and the
Closing Date, each of SRG and the Shareholders will use its commercially
reasonable efforts to cause the conditions in Section 9 to be satisfied.

 

ARTICLE 8

 

COVENANTS OF ICOR

 

8.1          Access and Investigation. Between the date of this Agreement and
the Closing Date, ICOR will, and will cause each of ICOR Subsidiaries to, (a)
afford SRG and its agents, advisors and attorneys during normal business hours
full and free access to each ICOR Company's personnel, properties, contracts,
books and records, and other documents and data, (b) furnish SRG and its agents,
advisors and attorneys with copies of all such contracts, books and records, and
other existing documents and data as SRG may reasonably request, and (c) furnish
SRG and its agents, advisors and attorneys with such additional financial,
operating, and other data and information as SRG may reasonably request.

 

Page 21

 

 

8.2          Operation of the Business of ICOR. Between the date of this
Agreement and the Closing Date, ICOR will, and will cause each of ICOR
Subsidiaries to:

 

8.2.1       conduct its business only in the ordinary course of business, except
as required to comply with the Assignment and Assumption Agreement; and

 

8.2.2       use its best efforts to preserve intact the current business
organization and business relationships, including, without limitation,
relationships with suppliers, customers, landlords, creditors, officers,
employees and agents, except as required to comply with the Assignment and
Assumption Agreement.

 

8.3          Required Filings and Approvals.

 

8.3.1        As promptly as practicable after the date of this Agreement, ICOR
will, and will cause each of ICOR Subsidiaries to, make all filings legally
required to be made by it to consummate the transactions contemplated by this
Agreement. Between the date of this Agreement and the Closing Date, ICOR will
cooperate with SRG with respect to all filings that SRG is legally required to
make in connection with the transactions contemplated hereby.

 

8.4          Notification. Between the date of this Agreement and the Closing
Date, ICOR will promptly notify SRG and the Shareholders in writing if ICOR
become aware of any fact or condition that causes or constitutes a breach of any
of the representations and warranties of ICOR, as of the date of this Agreement,
or if ICOR becomes aware of the occurrence after the date of this Agreement of
any fact or condition that would (except as expressly contemplated by this
Agreement) cause or constitute a breach of any such representation or warranty
had such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition. Should any such fact or condition require
any change in the Schedules to this Agreement if the Schedules to the Agreement
were dated the date of the occurrence or discovery of any such fact or
condition, ICOR will promptly deliver to SRG and the Shareholders a supplement
to the Schedules to the Agreement specifying such change; provided, however,
that such delivery shall not materially adversely affect any rights of the
Shareholders set forth herein, including the right of the Shareholders to seek a
remedy in damages for losses incurred as a result of such supplemented
disclosure. During the same period, ICOR will promptly notify SRG and the
Shareholders of the occurrence of any breach of any covenant of ICOR in this
Section 8 or of the occurrence of any event that may make the satisfaction of
the conditions in Section 10 impossible or unlikely.

 

8.6          Closing Conditions. Between the date of this Agreement and the
Closing Date, ICOR will use commercially reasonable efforts to cause the
conditions in Section 10 to be satisfied.

 



Page 22

 

 

8.7          Indemnification and Insurance.

 

8.7.1        ICOR shall to the fullest extent permitted under applicable Law or
its Organizational Documents, indemnify and hold harmless, each present and
former director, officer or employee of ICOR or any ICOR Subsidiary
(collectively, the “Indemnified Parties”) against any costs or expenses
(including attorneys' fees), judgments, fines, losses, claims, damages,
liabilities and amounts paid in settlement in connection with any Proceeding (x)
arising out of or pertaining to the transactions contemplated by this Agreement
or (y) otherwise with respect to any acts or omissions occurring at or prior to
the Closing Date, to the same extent as provided in ICOR's Organizational
Documents or any applicable contract or agreement as in effect on the date
hereof, in each case for a period of six years after the Closing Date. In the
event of any such Proceeding (whether arising before or after the Closing Date),
(i) any counsel retained by the Indemnified Parties for any period after the
Closing Date shall be reasonably satisfactory to ICOR, (ii) after the Closing
Date, ICOR shall pay the reasonable fees and expenses of such counsel, promptly
after statements therefore are received, provided that the Indemnified Parties
shall be required to reimburse ICOR for such payments in the circumstances and
to the extent required by ICOR's Organizational Documents, any applicable
contract or agreement or applicable Law, and (iii) ICOR will cooperate in the
defense of any such matter; provided, however, that ICOR shall not be liable for
any settlement effected without its written consent (which consent shall not be
unreasonably withheld); and provided, further, that, in the event that any claim
or claims for indemnification are asserted or made within such six-year period,
all rights to indemnification in respect of any such claim or claims shall
continue until the disposition of any and all such claims. The Indemnified
Parties as a group may retain only one law firm to represent them in each
applicable jurisdiction with respect to any single action unless there is, under
applicable standards of professional conduct, a conflict on any significant
issue between the positions of any two or more Indemnified Parties, in which
case each Indemnified Person with respect to whom such a conflict exists (or
group of such Indemnified Persons who among them have no such conflict) may
retain one separate law firm in each applicable jurisdiction.

 

8.7.2        This Section 8.7 shall survive the consummation of the transactions
contemplated by this Agreement at the Closing Date, is intended to benefit the
Indemnified Parties and the Covered Persons, shall be binding on all successors
and assigns of ICOR and shall be enforceable by the Indemnified Parties and the
Covered Persons.

 

8.8          Rule 144 Reporting. With a view to making available to ICOR's
stockholders the benefit of certain rules and regulations of the Commission
which may permit the sale of ICOR Common Stock to the public without
registration, from and after the Closing Date, ICOR and SRG agree to:

 

8.8.1        Make and keep public information available, as those terms are
understood and defined in Rule 144;

 

8.8.2        Ensure ICOR does not become a “shell” company as that term is
defined in Rule 144(i); and

 

8.8.3        File with the Commission, in a timely manner, all reports and other
documents required of ICOR under the Exchange Act.

 

8.9          SEC Documents. From and after the Closing Date, in the event the
Commission notifies ICOR of its intent to review any SEC Document filed prior to
Closing or ICOR receives any oral or written comments from the Commission with
respect to any SEC Document filed prior to Closing, ICOR shall promptly notify
ICOR Shareholders and ICOR Shareholders shall fully cooperate with ICOR.

 

ARTICLE 9

 

CONDITIONS PRECEDENT TO ICOR'S

OBLIGATION TO CLOSE

 

ICOR's obligation to acquire the Shares and to take the other actions required
to be taken by ICOR at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by ICOR, in whole or in part):

 

Page 23

 

 

9.1          Accuracy of Representations. The representations and warranties of
SRG and the Shareholders set forth in this Agreement or in any Schedule or
certificate delivered pursuant hereto that are not qualified as to materiality
shall be true and correct in all material respects as of the date of this
Agreement, and shall be deemed repeated as of the Closing Date and shall then be
true and correct in all material respects, except to the extent a representation
or warranty is expressly limited by its terms to another date and without giving
effect to any supplemental Schedule. The representations and warranties of SRG
and the Shareholders set forth in this Agreement or in any Schedule or
certificate delivered pursuant hereto that are qualified as to materiality shall
be true and correct in all respects as of the date of this Agreement, and shall
be deemed repeated as of the Closing Date and shall then be true and correct in
all respects, except to the extent a representation or warranty is expressly
limited by its terms to another date and without giving effect to any
supplemental Schedule.

 

9.2          Performance by SRG and Shareholders.

 

9.2.1        All of the covenants and obligations that SRG and Shareholders are
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been duly performed and
complied with in all material respects.

 

9.2.2        Each document required to be delivered by SRG and the Shareholders
pursuant to this Agreement at or prior to Closing must have been delivered.

 

9.3          No Force Majeure Event. Since December 15, 2012, there shall not
have been any delay, error, failure or interruption in the conduct of the
business of any Acquired Company, or any loss, injury, delay, damage, distress,
or other casualty, due to force majeure including but not limited to (a) acts of
God; (b) fire or explosion; (c) war, acts of terrorism or other civil unrest; or
(d) national emergency.

 

9.4          Certificate of Officer. SRG will have delivered to ICOR a
certificate, dated the Closing Date, executed by an officer of SRG, certifying
the satisfaction of the conditions specified in Sections 9.1, 9.2 and 9.3.

 

9.5          Certificate of Shareholders. Each Shareholder will have delivered
to ICOR a certificate, dated the Closing Date, executed by such Shareholder, if
a natural person, or an authorized officer of the Shareholder, if an entity,
certifying the satisfaction of the conditions specified in Sections 9.1 and 9.2.

 

9.6          Consents.

 

9.6.1        All material consents, waivers, approvals, authorizations or orders
required to be obtained, and all filings required to be made, by SRG and/or the
Shareholders for the authorization, execution and delivery of this Agreement and
the consummation by them of the transactions contemplated by this Agreement,
shall have been obtained and made by SRG or the Shareholders, as the case may
be, except where the failure to receive such consents, waivers, approvals,
authorizations or orders or to make such filings would not have a Material
Adverse Effect on SRG or ICOR.

 

9.7          Documents. SRG and the Shareholders must have caused the following
documents to be delivered to ICOR:

 

9.7.1        share certificates evidencing the number of Shares held by each
Shareholder (as set forth in Exhibit A), along with executed stock powers
transferring such Shares to ICOR;

 

Page 24

 

 

9.7.2        a Secretary's Certificate of SRG, dated the Closing Date,
certifying attached copies of (A) the Organizational Documents of SRG and each
Company Subsidiary, (B) the resolutions of SRG Board and the Shareholders
approving this Agreement and the transactions contemplated hereby; and (C) the
incumbency of each authorized officer of SRG signing this Agreement and any
other agreement or instrument contemplated hereby to which SRG is a party;

 

9.7.3        a certified certificate of good standing, or equivalent thereof, of
SRG;

 

9.7.4        each of the Transaction Documents to which SRG and/or the
Shareholders is a party, duly executed; and

 

9.7.5        such other documents as ICOR may reasonably request for the purpose
of (i) evidencing the accuracy of any of the representations and warranties of
SRG and the Shareholders pursuant to Section 9.1, (ii) evidencing the
performance of, or compliance by SRG and the Shareholders with, any covenant or
obligation required to be performed or complied with by SRG or the Shareholders,
as the case may be, (iii) evidencing the satisfaction of any condition referred
to in this Section 9, or (iv) otherwise facilitating the consummation or
performance of any of the transactions contemplated by this Agreement.

 

9.8          No Proceedings. Since the date of this Agreement, there must not
have been commenced or threatened against ICOR, SRG or any Shareholder, or
against any Affiliate thereof, any Proceeding (which Proceeding remains
unresolved as of the Closing Date) (a) involving any challenge to, or seeking
damages or other relief in connection with, any of the transactions contemplated
by this Agreement, or (b) that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with any of the transactions
contemplated by this Agreement.

 

9.9          No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any Person any claim asserting that such Person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the Shares or any other stock, voting, equity, or ownership
interest in, SRG, or (b) is entitled to all or any portion of ICOR Shares.

 

ARTICLE 10

 

CONDITIONS PRECEDENT TO THE OBLIGATION OF SRG

AND THE SHAREHOLDERS TO THE CLOSING

 

The Shareholders' obligation to transfer the Shares and the obligations of SRG
to take the other actions required to be taken by SRG at the Closing are subject
to the satisfaction, at or prior to the Closing, of each of the following
conditions (any of which may be waived by SRG and the Shareholders, in whole or
in part):

 

10.1        Accuracy of Representations. The representations and warranties of
ICOR set forth in this Agreement or in any Schedule or certificate delivered
pursuant hereto that are not qualified as to materiality shall be true and
correct in all material respects as of the date of this Agreement, and shall be
deemed repeated as of the Closing Date and shall then be true and correct in all
material respects, except to the extent a representation or warranty is
expressly limited by its terms to another date and without giving effect to any
supplemental Schedule. The representations and warranties of ICOR set forth in
this Agreement or in any Schedule or certificate delivered pursuant hereto that
are qualified as to materiality shall be true and correct in all respects as of
the date of this Agreement, and shall be deemed repeated as of the Closing Date
and shall then be true and correct in all respects, except to the extent a
representation or warranty is expressly limited by its terms to another date and
without giving effect to any supplemental Schedule.

 

Page 25

 

 

10.2        Performance by ICOR.

 

10.2.1      All of the covenants and obligations that ICOR are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), must have been performed and complied with in all
respects.

 

10.2.2      Each document required to be delivered by ICOR pursuant to this
Agreement must have been delivered.

 

10.3        No Force Majeure Event. Since December 15, 2012, there shall not
have been any delay, error, failure or interruption in the conduct of the
business of any ICOR Company, or any loss, injury, delay, damage, distress, or
other casualty, due to force majeure including but not limited to (a) acts of
God; (b) fire or explosion; (c) war, acts of terrorism or other civil unrest; or
(d) national emergency.

 

10.4        Certificate of Officer. ICOR will have delivered to SRG a
certificate, dated the Closing Date, executed by an officer of ICOR, certifying
the satisfaction of the conditions specified in Sections 10.1, 10.2. and 10.3.

 

10.5        Certificate of ICOR Shareholders. ICOR Shareholders will have
delivered to SRG a certificate, dated the Closing Date, executed by such ICOR
Shareholder, if a natural person or an authorized officer of ICOR Shareholder,
if an entity, certifying the satisfaction of the conditions specified in
Sections 10.1 and 10.2.

 

10.6        Consents.

 

10.6.1      All material consents, waivers, approvals, authorizations or orders
required to be obtained, and all filings required to be made, by ICOR for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated by this Agreement, shall have been obtained
and made by ICOR, except where the failure to receive such consents, waivers,
approvals, authorizations or orders or to make such filings would not have a
Material Adverse Effect on SRG or ICOR.

 

10.7        Documents. ICOR must have caused the following documents to be
delivered to SRG and/or the Shareholders:

 

10.7.1      share certificates evidencing each Shareholder's pro rata share of
the ICOR Series C Preferred Stock (as set forth in Exhibit A);

 

10.7.2      a Secretary's Certificate, dated the Closing Date certifying
attached copies of (A) the Organizational Documents of ICOR and each ICOR
Subsidiary, (B) the resolutions of ICOR Board approving this Agreement and the
transactions contemplated hereby; and (C) the incumbency of each authorized
officer of ICOR signing this Agreement and any other agreement or instrument
contemplated hereby to which ICOR is a party;

 

10.7.3      a Certificate of Good Standing of ICOR;

 

Page 26

 

 

10.7.4      each of the Transaction Documents to which ICOR is a party, duly
executed; and

 

10.7.5      such other documents as SRG may reasonably request for the purpose
of (i) evidencing the accuracy of any representation or warranty of ICOR
pursuant to Section 10.1, (ii) evidencing the performance by ICOR of, or the
compliance by ICOR with, any covenant or obligation required to be performed or
complied with by ICOR, (iii) evidencing the satisfaction of any condition
referred to in this Section 10, or (iv) otherwise facilitating the consummation
of any of the transactions contemplated by this Agreement.

 

10.8        No Proceedings. Since the date of this Agreement, there must not
have been commenced or threatened against ICOR, SRG or any Shareholder, or
against any Affiliate thereof, any Proceeding (which Proceeding remains
unresolved as of the Closing Date) (a) involving any challenge to, or seeking
damages or other relief in connection with, any of the transactions contemplated
hereby, or (b) that may have the effect of preventing, delaying, making illegal,
or otherwise interfering with any of the transactions contemplated hereby.

 

ARTICLE 11

 

TERMINATION

 

11.1        Termination Events. This Agreement may, by notice given prior to or
at the Closing, be terminated:

 

11.1.1      by mutual consent of ICOR and the Shareholders (acting jointly);

 

11.1.2      by ICOR, if any of the conditions in Section 9 have not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of ICOR to comply with its
obligations under this Agreement) and ICOR has not waived such condition on or
before the Closing Date; or (ii) by the Shareholders (acting jointly), if any of
the conditions in Section 10 have not been satisfied as of the Closing Date or
if satisfaction of such a condition is or becomes impossible (other than through
the failure of any Shareholder to comply with its obligations under this
Agreement) and the Shareholders (acting jointly) have not waived such condition
on or before the Closing Date;

 

11.1.3           by either ICOR or the Shareholders (acting jointly), if there
shall have been entered a final, non-appealable order or injunction of any
Governmental Authority restraining or prohibiting the consummation of the
transactions contemplated hereby;

 

11.1.4      by ICOR, if, prior to the Closing Date, SRG or any Shareholder is in
material breach of any representation, warranty, covenant or agreement herein
contained and such breach shall not be cured within 10 days of the date of
notice of default served by ICOR claiming such breach; provided, however, that
the right to terminate this Agreement pursuant to this Section 11.1.4 shall not
be available to ICOR if ICOR is in material breach of this Agreement at the time
notice of termination is delivered;

 

11.1.5      by the Shareholders (acting jointly), if, prior to the Closing Date,
ICOR is in material breach of any representation, warranty, covenant or
agreement herein contained and such breach shall not be cured within 10 days of
the date of notice of default served by the Shareholders claiming such breach
or, if such breach is not curable within such 10 day period, such longer period
of time as is necessary to cure such breach; provided, however, that the right
to terminate this Agreement pursuant to this Section 11.1.5 shall not be
available to the Shareholders (acting jointly) if any Shareholder is in material
breach of this Agreement at the time notice of termination is delivered.

 

Page 27

 

 

11.2        Effect of Termination.

 

Each party's right of termination under Section 11.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of a
right of termination will not be an election of remedies. If this Agreement is
terminated pursuant to Section 11.1, all further obligations of the parties
under this Agreement will terminate, except that the obligations in Sections
5.11, 6.11, 11.2, and 13 will survive; provided, however, that if this Agreement
is terminated by a party because of the breach of the Agreement by another party
or because one or more of the conditions to the terminating party's obligations
under this Agreement is not satisfied as a result of another party's failure to
comply with its obligations under this Agreement, the terminating party's right
to pursue all legal remedies will survive such termination unimpaired.

 

ARTICLE 12

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

12.1        Survival. All representations, warranties, covenants, and
obligations in this Agreement shall survive the Closing and expire on the sixth
anniversary of the Closing (the “Survival Period”). The right to
indemnification, payment of Damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty,
covenant, or obligation. The waiver of any condition based on the accuracy of
any representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
Damages, or other remedy based on such representations, warranties, covenants,
and obligations.

 

ARTICLE 13

 

GENERAL PROVISIONS

 

13.1        Expenses. Except as otherwise expressly provided in this Agreement,
each party to this Agreement will bear its respective expenses incurred in
connection with the preparation, execution, and performance of this Agreement
and the transactions contemplated by this Agreement, including all fees and
expenses of agents, representatives, counsel, and accountants. In the event of
termination of this Agreement, the obligation of each party to pay its own
expenses will be subject to any rights of such party arising from a breach of
this Agreement by another party.

 

13.2        Public Announcements. ICOR may, but no later than three business
days following the effective date of this Agreement, issue a press release
disclosing the transactions contemplated hereby. Between the date of this
Agreement and the Closing Date, SRG and ICOR shall consult with each other in
issuing any other press releases or otherwise making public statements or
filings and other communications with the Commission or any regulatory agency or
stock market or trading facility with respect to the transactions contemplated
hereby and neither party shall issue any such press release or otherwise make
any such public statement, filings or other communications without the prior
written consent of the other, which consent shall not be unreasonably withheld
or delayed, except that no prior consent shall be required if such disclosure is
required by law, in which case the disclosing party shall provide the other
party with prior notice of such public statement, filing or other communication
and shall incorporate into such public statement, filing or other communication
the reasonable comments of the other party.

 

Page 28

 

 

13.3        Confidentiality.

 

13.3.1      Subsequent to the date of this Agreement, ICOR, the Shareholders and
SRG will maintain in confidence, and will cause their respective directors,
officers, employees, agents, and advisors to maintain in confidence, any
written, oral, or other information obtained in confidence from another party in
connection with this Agreement or the transactions contemplated by this
Agreement, unless (a) such information is already known to such party or to
others not bound by a duty of confidentiality or such information becomes
publicly available through no fault of such party, (b) the use of such
information is necessary or appropriate in making any required filing with the
Commission, or obtaining any consent or approval required for the consummation
of the transactions contemplated by this Agreement, or (c) the furnishing or use
of such information is required by or necessary or appropriate in connection
with legal proceedings.

 

13.3.2      In the event that any party is required to disclose any information
of another party pursuant to clause (b) or (c) of Section 13.3.1, the party
requested or required to make the disclosure (the “disclosing party”) shall
provide the party that provided such information (the “providing party”) with
prompt notice of any such requirement so that the providing party may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section 13.3. If, in the absence of a protective order or
other remedy or the receipt of a waiver by the providing party, the disclosing
party is nonetheless, in the opinion of counsel, legally compelled to disclose
the information of the providing party, the disclosing party may, without
liability hereunder, disclose only that portion of the providing party's
information which such counsel advises is legally required to be disclosed,
provided that the disclosing party exercises its reasonable efforts to preserve
the confidentiality of the providing party's information, including, without
limitation, by cooperating with the providing party to obtain an appropriate
protective order or other relief assurance that confidential treatment will be
accorded the providing party's information.

 

13.3.3      If the transactions contemplated by this Agreement are not
consummated, each party will return or destroy as much of such written
information as the other party may reasonably request.

 

13.4        Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
sent by telecopier (with written confirmation of receipt), or (c) when received
by the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by written notice to the other parties):

 

If to ICOR: With a copy to: InterCore Energy, Inc. Law Offices of Craig V.
Butler 1 International Boulevard - Suite 400 9900 Research Drive Mahwah, NJ
07495-0027 Irvine, CA 92618 Attention: James F. Groelinger, CEO Attention: Craig
V. Butler, Esq.   Telephone No.: 949-484-5667   Facsimile No.: 949-209-2545

 

Page 29

 

 

If to SRG: With a copy to: SRG, Inc.   700 Russell, Laval   Quebec, Canada  
Attention: M. Claude Brun  

 

13.5        Arbitration. Any dispute or controversy under this Agreement shall
be settled exclusively by arbitration in Bergen County, New Jersey in accordance
with the rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitration award in any court having proper jurisdiction.

 

13.6        Further Assurances. The parties agree (a) to furnish upon request to
each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

 

13.7        Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

 

13.8        Entire Agreement and Modification. This Agreement supersedes all
prior agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the party against whom the enforcement of such
amendment is sought.

 

13.9        Assignments, Successors, and No Third-Party Rights. No party may
assign any of its rights under this Agreement without the prior consent of the
other parties. Subject to the preceding sentence, this Agreement will apply to,
be binding in all respects upon, and inure to the benefit of and be enforceable
by the respective successors and permitted assigns of the parties. Except as set
forth in Section 8.7, nothing expressed or referred to in this Agreement will be
construed to give any Person other than the parties to this Agreement any legal
or equitable right, remedy, or claim under or with respect to this Agreement or
any provision of this Agreement. This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the parties to this
Agreement and their successors and assigns.

 

Page 30

 

 

13.10      Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

13.11      Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.

 

13.12      Governing Law. This Agreement will be governed by the laws of the
State of New Jersey without regard to conflicts of laws principles.

 

13.13      Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

 

Page 31

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amended and
Restated Share Exchange Agreement as of the date first written above.

 

  INTERCORE ENERGY, INC.   A Delaware corporation     Dated:     /s/ James F.
Groelinger   By: James F. Groelinger   Its: Chief Executive Officer       SRG,
INC.   A Quebec Province corporation     Dated:     /s/ Claude Brun   By: Claude
Brun   Its: President

 

Page 32

 

 



 



SRG SHAREHOLDERS

 

Dated:     /s/ Danielle Beauchamp     Danielle Beauchamp       Dated:     /s/
Claude Brun     Claude Brun       Dated:     /s/ Jean-Paul Vaillancourt    
Jean-Paul Vaillancourt       Dated:     /s/ Stéphane Cholette     Stéphane
Cholette       Dated:     /s/ René Dorion     René Dorion       Dated:     /s/
Christine Brun     Christine Brun       Dated:     /s/ Claude Brun     9244-7101
Québec Inc       Dated:     /s/ Claude Brun     9244-7168 Québec Inc      
Dated:     /s/ Claude Brun     9244-7010 Québec Inc       Dated:     /s/ Steven
Brien Feteke     Steven Brien Feteke       Dated:     /s/ Authorized Signatory  
  Seliztrine Corporation       Dated:     /s/ Authorized Signatory     Gestion
Seliztrine

 

Page 33

 

 

Dated:     /s/ Authorized Signatory     Jamil Investment       Dated:     /s/
Clinton Greyling     Highpoint Financial LTD       Dated:     /s/ Julien Huppe,
President     Plomberie Lory Inc       Dated:     /s/ Julien Huppe     Julien
Huppe       Dated:     /s/ Lorraine Huppe     Lorraine Huppe       Dated:    
/s/ Marie Eve Sabo     Marie Eve Sabo       Dated:     /s/ Martin Naud    
Martin Naud

 

Page 34

 

 

EXHIBIT A

 

SRG SHAREHOLDERS 

 

Name and Address of
Shareholder  Number of SRG
Shares   Number of Newly
Issued Series C
Preferred Shares              Danielle Beauchamp   1,500,000    150,000  Claude
Brun   2,500,000    250,000  Jean-Paul Vaillancourt   500,000    50,000 
Stéphane Cholette   1,250,000    125,000  René Dorion   5,000    500  Christine
Brun   5,000    500  9244-7101 Québec Inc   5,000,000    500,000  9244-7168
Québec Inc   5,000,000    500,000  9244-7010 Québec Inc   5,000,000    500,000 
Steven Brien Feteke   250,000    25,000  Seliztrine Corporation   7,000,000  
 700,000  Gestion Seliztrine   5,240,000    524,000  Jamil Investment 
 4,750,000    475,000  Highpoint Financial LTD   500,000    50,000  Plomberie
Lory Inc   7,000,000    700,000  Julien Huppe   1,500,000    150,000  Lorraine
Huppe   1,500,000    150,000  Marie Eve Sabo   750,000    75,000  Martin Naud 
 750,000    75,000              Total:        5,000,000 

 

Page 35

 

 

EXHIBIT B

 

SERIES C CONVERTIBLE PREFERRED STOCK CERTIFICATE OF DESIGNATION

 

Page 36

 

 

SCHEDULES

TO

SHARE EXCHANGE AGREEMENT

 

All capitalized terms used but not defined herein shall have the meaning
described to them in the Amended and Restated Share Exchange Agreement, dated as
of January 14, 2013, by and among InterCore Energy, Inc., a Delaware
corporation, the persons listed on Exhibit A thereto, and SRG, Inc., a Quebec
Province company.

 

Page 37

 

 

SCHEDULE 4.1.5

 

BROKERS OR FINDERS OF SRG SHAREHOLDERS

 

None

 

Page 38

 

 

SCHEDULE 5.1

 

SRG COMPANY JURISDICTIONS

(Jurisdiction of Organization and Where Doing Business)

 

Quebec Province, Canada.

 

Page 39

 

 

SCHEDULE 5.2

 

SRG SUBSIDIARIES

 

SRG has no wholly-owned subsidiaries.

 

Page 40

 

 

SCHEDULE 5.7.1

 

SRG OPTIONS, WARRANTS, CONVERTIBLE INSTRUMENTS

 

There are no outstanding or authorized options, warrants, calls, subscriptions,
rights (including any preemptive rights or rights of first refusal), agreements
or commitments of any character obligating SRG to issue any shares of its Common
Stock or any other Equity Security of SRG, except the following:

 

(1)$1,250,000 principal amount convertible promissory note issued to Raphael
Huppe for ADS license payment, with $750,000 remaining outstanding

 

Page 41

 

 

SCHEDULE 5.7.3

 

LIENS/ENCUMBRANCES ON SRG SHARES

 

None.

 

Page 42

 

 

SCHEDULE 5.9

 

SRG COMPLIANCE WITH LAWS AND OTHER INSTRUMENTS

 

None.

 

Page 43

 

 

SCHEDULE 5.10

 

SRG LEGAL PROCEEDINGS

 

None.

 

Page 44

 

 

SCHEDULE 5.11

 

BROKERS OR FINDERS OF SRG 

 

None.

 

Page 45

 

 

SCHEDULE 6.1

 

ICOR JURISDICTIONS

(Where Incorporated and Doing Business)

 

Incorporated in the State of Delaware

Doing business in the State of New Jersey

 

Page 46

 

 

SCHEDULE 6.2

 

ICOR OWNERSHIP INTERESTS

 

None.

 

Page 47

 

 

SCHEDULE 6.8.1

 

ICOR CAPITALIZATION AND RELATED MATTERS

 

Prior to Closing, ICOR will disclose on Schedule 6.8.1, any outstanding options,
warrants, purchase agreements, participation agreements, subscription rights,
conversion rights, exchange rights or other securities or contracts that could
require ICOR to issue, sell or otherwise cause to become outstanding any of its
authorized but unissued shares of capital stock or any securities convertible
into, exchangeable for or carrying a right or option to purchase shares of
capital stock or to create, authorize, issue, sell or otherwise cause to become
outstanding any new class of capital stock that exist and are outstanding as of
Closing.

 

Derivative
Security  No. of Shares   Holder  Exercise Terms   Expiration
Date                 Warrant   50,000,000   HLBC Distribution Co. 
$0.0055/share   1/31/2023 Warrant   3,255,390   Various  $0.0056/share    
Warrant   9,000,000   Various  $0.2222/share     Warrant   3,150,000  
Management  $0.1667/share     Warrant   1,350,000   RWIP, LLC  $0.2222/share    
Warrant   7,833,332   Management  $0.1200/share     Warrant   7,833,332  
Management  $0.2000/share     Warrant   7,833,335   Management  $0.3000/share  
  Warrant   225,000   Northstar  $0.4444/share    

 

Page 48

 

 

SCHEDULE 6.8.2

 

REDEMPTION REQUIREMENTS BY ICOR

 

None.

 

Page 49

 

 

SCHEDULE 6.8.4

 

ICOR SUBSIDIARIES

 

None.

 

Page 50

 

 

SCHEDULE 6.10

 

ICOR LEGAL PROCEEDINGS

 

None.

 

Page 51

 

 

SCHEDULE 6.11

 

BROKERS OR FINDERS OF ICOR

 

None.

 

Page 52

 

 

SCHEDULE 6.12

 

ABSENCE OF UNDISCLOSED LIABILITIES OF ICOR

 

None.

 

Page 53

 

 

SCHEDULE 6.15.1

 

ICOR AGREEMENTS

 

None.

 

Page 54

 

 

SCHEDULE 6.15.2

 

TERM EMPLOYEES

 

None.

 

Page 55

 

 

SCHEDULE 6.17

 

ICOR MATERIAL ASSETS

 

None.

 

Page 56

 

 

SCHEDULE 6.18

 

ICOR INSURANCE

 

No refusal or Notice of Cancellation

 

Page 57

 

 

SCHEDULE 6.19

 

ICOR LITIGATION

 

None.

 

Page 58

 

 

SCHEDULE 6.21

 

ICOR INTERESTED PARTY TRANSACTIONS

 

1.Assignment and Assumption Agreement by and between ICOR and HLBC Distribution
Company, Inc., dated January 15, 2013

2.Asset Purchase Agreement by and between the ICOR and Rockland, LLC, dated
January 15, 2013

 

Page 59

 

 

SCHEDULE 6.23

 

ICOR INTELLECTUAL PROPERTY

 

None.

 

Page 60

 

SCHEDULE 6.24

 

ICOR MATERIAL LIABILITIES

 

Accounting Managing Solutions  $15,347  ClearTrust Transfer Agency  $500  The
Lebrecht Group, APLC  $18,763  Marcum, LLC  $12,000  Standard & Poors  $3,995 
Vintage  $6776  Law Offices of Craig V. Butler  $8,000* Epec Biofuels Holdings,
Inc.  $5,500**

 

*Does not include $5,000 to be paid by SRG to the Law Offices of Craig V. Butler
at Closing.

 

**Only if ICOR does not meet stock issuance deadline on conversion of Epec’s
note into shares of ICOR common stock.

 

Page 61

 

 

SCHEDULE 6.26

 

ICOR STOCK OPTION PLANS; EMPLOYEE BENEFITS

 

None.

 

Page 62

 

 

SCHEDULE 6.27

 

ICOR ENVIRONMENTAL MATTERS

 

Not applicable

 

 

Page 63



